OFFICIAL NQrrigg
                   P.O. B "

           OFFICIAL BU§?$1
           STATE OF TEXAS
           PENALTY FOR
2/4/2015                          -. at®,   a
                        1 CLM>
AUBREY, DEMETRIUS PAULJi^trfSt                    MAILED FROM ZIP.CQDFig •>„ «

w^^^S,'he C°urt^|^< written order ,neWR-82,684-01
                                     apSnlor      1

                                                              Abel Acosta, Clerk
                              DEMETRIUS PAUL AUBREY
                              STEVENSON UNIT - TDC # 547922
      s   .'•!•,.'.-:r.   .ft




RETURN TO SENDER:
   UNAPPROVED OFFENDER
-—INVALID TDCJ-ID#
-^RELEASED